 



Exhibit 10.1
          THIRD AMENDMENT, dated as of July ___, 2006 (“Third Amendment”), to
the LOAN AND SECURITY AGREEMENT, dated as of November 1, 2000 (as amended, the
“LSA”), between MIM FUNDING LLC, a Delaware limited liability company (together
with its successors and assigns, the “Purchaser”) and HFG HEALTHCO-4 LLC (the
“Lender”). Unless otherwise defined herein, terms in the LSA are used herein as
therein defined.
          The Provider and the Purchaser wish to amend the LSA to increase the
Revolving Commitment thereunder.
          Accordingly, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, and subject to the fulfillment of the conditions set forth below,
the parties hereto agree as follows:
          SECTION 1. AMENDMENT TO LSA
          Effective as of the Effective Date, Section 1.02(a) of the LSA is
hereby amended by (i) deleting the figure “$65,000,000” appearing on the second
line thereof, and (ii) substituting therefor the figure “$75,000,000”.
          SECTION 2. CONDITIONS PRECEDENT
          This Third Amendment shall not become effective (the “Effective Date”)
until the following conditions have been satisfied in full or waived in writing
by the Purchaser and the Lender as its assignee:
          (a) The Lender shall have received fully executed counterparts of this
Third Amendment; and
          (b) The Program Manager shall have shall have received the fee
contemplated under Section 1.02(d) of the LSA with respect to the increase of
the Revolving Commitment effectuated hereunder in immediately available funds.
          SECTION 3. MISCELLANEOUS
          3.1 The Borrower hereby certifies, represents and warrants that,
(i) except as to the matters previously disclosed in the public filings of
BioScrip, Inc. (formerly known as MIM Corporation) the representations and
warranties in the LSA are true and correct, with the same force and effect as if
made on such date, except as they may specifically refer to an earlier date, in
which case they were true and correct as of the date initially made,(ii) no
unwaived Default or Event of Default has occurred or is continuing (nor any
event that but for notice or lapse of time or both would constitute a Default or
Event of Default, (iii) the Lender has the power and authority to execute and
deliver this Third Amendment, and (iv) no consent of any other person and no
action of, or filing with any governmental or public body or authority is
required to authorize, or is otherwise required in connection with the execution
and performance of this Third Amendment, other than such that have been
obtained.

 



--------------------------------------------------------------------------------



 



          3.2 The terms “Agreement”, “hereof”, “herein” and similar terms as
used in the LSA shall mean and refer to, from and after the effectiveness of
this Third Amendment, the LSA as amended by this Third Amendment, and as it may
in the future be amended, restated, modified or supplemented from time to time
in accordance with its terms. Except as specifically agreed herein, the LSA is
hereby ratified and confirmed and shall remain in full force and effect in
accordance with its terms.
          3.3 THIS THIRD AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF
THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
          3.4 This Third Amendment may be executed in counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
          3.5 Delivery of an executed counterpart of a signature page by
telecopier shall be effective as delivery of a manually executed counterpart.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Third
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

            MIM FUNDING LLC
      By:           Name:           Title:           HFG HEALTHCO-4 LLC
By: HFG Healthco-4, Inc., a member
      By:           Name:           Title:        

 